RPS Energy 309 Reading Road, Henley-on-Thames, Oxfordshire, RG9 IEL, United Kingdom T #44 (0) 1491 415400F #44 (0) 1491 415415E rpshen@rpsgroup.comW www.rpsgroup.com CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of the name RPS Energy and of references to RPS Energy and to the inclusion of and references to our Evaluation of Polish Gas Assets dated March 4, 2013, or information contained therein, prepared for FX Energy, Inc., in the FX Energy, Inc., annual report on Form 10-K for the year ended 31st December 2012, and the incorporation by reference to the reports prepared by RPS Energy into FX Energy, Inc.'s previously filed registration statements listed below: Form SEC File No. Effective Date S-3 333-155718 June 29, 2009 S-3 333-171029 December 7, 2010 S-3 333-182288 August 1, 2012 S-8 333-112717 February 11, 2004 S-8 333-128299 September 14, 2005 S-8 333-176973 September 23, 2011 RPS Energy /s/ Gordon Taylor Gordon Taylor Director, Head of Subsurface 14 March 2013
